internal_revenue_service number release date index number -------------------------- -------------------------- -------------------------------- -------------------------- in re ---------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc corp bo1 plr-120773-09 date date subsidiary ---------------------------------------------------------- --------------------------- parent ---------------------------------------------------------- -------------------------------------- ---------------------- ------------------ ------------------- ---------------- -------------------------- ------- ------------- date date date date date year a accounting firm dear -------------- this replies to your letter dated date as submitted by your authorized representatives on behalf of parent and its subsidiary requesting a ruling that the commissioner determine pursuant to sec_1_1502-75 of the income_tax regulations that the subsidiary had joined in the making of a consolidated federal_income_tax return filed by its parent for its short first taxable_year within the calendar_year a the plr-120773-09 information in that letter and a supplemental letter dated date is summarized below summary of facts parent was a corporation that was formed on date within calendar_year a subsidiary is a corporation that was acquired by parent as of date and became a 100-percent owned subsidiary of parent accounting firm prepared the income_tax returns of subsidiary pertaining to the tax periods for the period beginning on date and ending on date a separate_return of subsidiary was filed which included its income beginning on date and ending on date but such separate_return was actually designated as a short_period tax_return yet that return expressed an intention to report subsidiary’s income and expenses for the period beginning on date and ending on date with a consolidated_return to be filed by parent on its own behalf and on behalf of subsidiary for the short consolidated tax_year ending on date a consolidated short-period tax_return was thereafter filed by parent for the tax period beginning on date and ending on date such consolidated tax_return included parent’s items of income and expense for its tax period beginning on date and ending on date and thereby included the subsidiary’s items of income and expense for the tax period beginning on date and ending on date included on the subsidiary’s separate tax_return statement other deductions was the following entry remove net_income of 2nd half of year a a successor accounting firm was retained by the group to prepare parent’s tax returns for subsequent tax years after its short first consolidated tax_year in year a this successor firm then discovered that form_1122 had not been included with the group’s first consolidated tax_return representations the parent and its subsidiary have made the following representations a the income and deductions of parent and subsidiary were included in the timely filed consolidated_return for the year ended on date b a separate_return was not filed by parent or subsidiary for the year ended on date c parent and subsidiary were included in the affiliations schedule form for the year ended on date d as of the date of this request the internal_revenue_service has not notified parent or subsidiary concerning the failure_to_file form_1122 plr-120773-09 law sec_1501 of the code provides that the making of a consolidated_return shall be upon the condition that all corporations which at any time during the taxable_year have been members of the affiliated_group consent to all the consolidated_return_regulations prescribed under sec_1502 prior to the last day prescribed by law for the filing of such return the making of a consolidated_return shall be considered as such consent sec_1_1502-75 of the income_tax regulations provides that a group which did not file a consolidated_return for the immediately preceding_taxable_year may file a consolidated_return in lieu of separate returns for the taxable_year provided that each corporation which has been a member during any part of the taxable_year for which the consolidated_return is to be filed consents to the regulations under sec_1502 sec_1_1502-75 provides that the consent of a corporation shall be made by such corporation joining in the making of a consolidated_return for such year a corporation shall be deemed to have joined in the making of such return for such year if it files a form_1122 in the manner specified in sec_1_1502-75 sec_1_1502-75 provides that if under the provisions of sec_1 a a group wishes to file a consolidated_return for a taxable_year then a form_1122 must be executed by each subsidiary the regulation provides rules for properly executing forms and attaching them to a consolidated_return and also provides that a form_1122 is not required for a taxable_year if a consolidated_return was filed or was required to be filed by the group for its immediately preceding_taxable_year s sec_1_1502-75 provides that if a member of the group fails to file form_1122 the commissioner may under the facts and circumstances determine that such member has nevertheless joined in the making of a consolidated_return by such group factors that the commissioner will take into account in making this determination include the following i whether or not the income and deductions of the member for such taxable_year were included in the consolidated_return ii whether or not a separate_return was filed by the member for that taxable_year and iii whether or not the member was included in the affiliations schedule form_851 for such taxable_year ruling based solely on the information submitted and the representations made by the parent and the subsidiary we rule that subsidiary has joined with its parent in the making of a consolidated_return for its short first consolidated tax_year beginning on date and ending on date thus in accordance with the requirement for joining in filing a consolidated_return as is set forth in sec_1501 subsidiary is determined to have plr-120773-09 consented to all the consolidated_return_regulations which were prescribed under sec_1502 prior to the last day prescribed by law for the filing of the tax_return for such tax_year caveats we express no opinion about the tax treatment of the facts described above under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from these facts that are not specifically covered by the above ruling the ruling contained in this letter is based upon information and representations submitted on behalf of parent and its subsidiary and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the taxpayer's ruling_request verification of this material may be required as part of the audit process this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives sincerely _________________________ steven hankin senior technician reviewer branch office of assistant chief_counsel corporate
